Explanations of vote
in writing. - (PT) This Convention - which aims to set out the obligations of the Parties to assess the environmental impact of certain activities at an early stage of planning and imposes on States the general obligation regarding notification and consultation on all major projects that are likely to have a significant adverse environmental impact across borders - was signed by the Community and its Member States on 26 February 1991 and approved by the Community on 27 June 1997.
Parliament approved some amendments, notably one extending the definition of the 'public' in Article 1(X) of the Convention to clarify that the public that may participate in procedures under the Convention includes civil society and, in particular, non-governmental organisations, and one that opens the Convention for accession by non-ECE member countries upon approval by the meeting of the Parties, which deserves our support.
The other amendments seem less important to us. In principle, I do not believe they create any problems.
We therefore agreed with the rapporteur and voted in favour of the report.
in writing. - (EL) The brief report contains serious gaps, which play down the importance of the issue.
The legislative regulations governing the protection of the environment are a compromise between the need to protect it and the demands of big business to maximize its excessive profits come what may. Preoccupation with profit makes the competitiveness of the EU's multinationals a priority above all the others. The following are symptomatic of this:
i. the Kyoto Protocol, in which trade in pollutants is prominent;
ii. the entire legislative framework, which facilitates the use and expansion of GMOs;
iii. legislation on the monitoring of the use of chemical substances in consumer products to a permissible level. This legislation took as many as 40 years to be completed, although it naturally has many exceptions, from 1967 (Directive 67/458/ΕEC) to 2007, when the REACH Regulation entered into force;
iv. a still highly deficient legislative framework for the integrated management of radioactive waste;
v. the distorting development of biofuels, at the expense of food crops.
Multinationals are nonetheless allowed to act anti-environmentally. All they suffer are some fines, which represent a very small part of the additional profits coming from the destruction of the environment. This proves the adage that he who pays the piper calls the tune.
We believe that these are serious omissions. What is required is a brief but very meaningful and useful reference to these issues.
in writing. - (PT) The Convention on the protection of the European Communities' financial interests and its protocols are on the list of conventions and protocols in the field of justice and home affairs contained in Annex I to the Act of Accession.
This Convention and its protocols were adopted in 1996, with the aim of establishing a common base for the criminal-law protection of the EC's financial interests, and entered into force in 2002 following ratification by the then 15 Member States.
In order to avoid wasting time and effort on the laborious negotiation, conclusion and ratification (by 27 Member States) of specific accession protocols to each Convention, the Act of Accession of Romania and Bulgaria introduced a simplified system for the accession to the conventions and protocols concluded by the Member States on the basis of Article 34 of the Treaty on European Union or Article 293 of the EC Treaty.
I therefore support this proposal for a Council Decision which simplifies the determination of the date of entry into force of this Convention in relation to Romania and Bulgaria.
I would like to speak about the package of two documents - the Commission proposal and the Council decision on the development of the Schengen information system infrastructure and its implementation and management. I voted in favour of both resolutions and consider them to be very important EU legislative documents.
It is a shame that the launch of SIS II keeps being postponed. We are so far behind schedule that it is essential to find a way out of the situation that would enable us to use the SIS 1+ network after 13 November 2008, i.e. to extend the service provided by the SISNET network and to create a fall-back solution with the s-TESTA network.
It is now clear that the human and financial resources allocated for the implementation of SIS II will have to be shared between the three projects being developed simultaneously: SIS II, SISone4all and the installation, operation and management of a communication infrastructure. This will have a negative impact on the implementation of SIS II.
This is why the decision on the financing of SIS 1+ and subsequently SISone4all will be of great importance: will it be financed by all participating parties or will SISNET, for example, receive funding from the EU budget? The correct distribution of EU and Member States' resources will be of great significance. However, in view of the project's importance as regards the security of the EU, it is obvious that SIS II is the greatest priority. We must allocate funds for EU security and the development of communications infrastructure.
in writing. - (RO) Only one year after its establishment, in 2006, the European Globalisation Adjustment Fund is already requested. I welcome the voting of the decision to mobilize the fund, which represents a first attempt to support our European citizens who face the challenges of globalisation.
Globalisation is a phenomenon that offers us numerous chances and opportunities, but also generates difficulties of adjustment to its consequences. Therefore, it is very important for the European Union to be capable not only of responding to such challenges, but also to approach them efficiently by fast mobilization of the necessary financial instruments. European citizens' safety and confidence in the future lie at the basis of our actions and initiatives.
I am very pleased to welcome the orientation of this fund toward the field of labour and labour safety, but I also emphasize the importance of education in this field and the need to take into consideration this area, as well, in the future fund mobilizations. At the end, I hope that in the future, in case of need, each EU Member State will benefit from the mobilization of the European Globalisation Adjustment Fund, whose less positive effects affect us all, including in the new Member States. This is the only way in which we will be able to build true sustainable development over the entire EU territory.
in writing. - I voted in favour of this first ever mobilisation of the European Globalisation Adjustment Fund. The Fund was set up, following a successful campaign by the PSE Group, to alleviate the effects of globalisation on European workers.
In this instance, the fund is being used to assist approximately 900 workers made redundant in the automobile sector in France.
in writing. - (PT) In March 2007, France requested the mobilisation of the EGF in respect of the redundancies of 1 345 workers of Renault SA and 1 057 workers of Peugeot SA and their suppliers.
Owing to the budgetary restrictions on this fund (EUR 500 million a year), its restrictive eligibility criteria and the number of workers affected, the amount of the Community contribution awarded was EUR 3 816 280. Thus we can see that this comes to EUR 1 902 for each of the Renault-linked workers made redundant and EUR 1 190 for each of the Peugeot-linked workers made redundant.
The European Commission estimated that between 35 000 and 50 000 workers could benefit from this fund, but EU data indicate that the number of workers made redundant as a result of 'restructuring' is far in excess of half a million. The situation is all the more serious as most of these workers were made redundant as a result of 'restructuring' regarded as 'within' the EU, and therefore not covered by the fund's eligibility criteria.
What is in fact required is an end to the policy of liberalisation and maximising profit that is the cause of relocations and "restructuring”, and measures to preserve jobs.
The European Globalisation Adjustment Fund came into being in 2006 under the considerable influence of the defeat of the constitutional referendum in France. Right from the start the impression was created that this was a compensation formula, linked more to the exaggerated problem of the 'delocalisation' of jobs to new Member States than to the problem of globalisation. As such, the Fund is a response to the fears associated with the enlargement of the European Union, essentially reinforcing them and blocking the benefits arising from the uniting of Europe in 2004 for new and old Member States.
It is no surprise that we are starting with an application from France, linked to the difficulties experienced by Peugeot and Renault suppliers, for a sum of EUR 3.8 million. The application is properly grounded and has received full support from the European Parliament's Committee on Budgets.
I hope that the European Globalisation Adjustment Fund will not become a method of typical rent-seeking, in other words an easy method of obtaining EU subsidies for businesses that are experiencing difficulties, allocated on the basis of criteria that are not very precise. Too many European companies are facing the problem of restructuring, in the name of competitiveness in the global economy, for a Fund with an annual ceiling of EUR 500 million to be able to meet all needs.
in writing. - I voted in favour of this report, which gives parliamentary support to the first ever distribution of funds from the European Globalisation Adjustment Fund, which was established with strong PSE support to alleviate the effects of globalisation on workers.
in writing. - (PT) The decision to use the new European Globalisation Adjustment Fund and the response to the request from the French Government is an opportunity that we should monitor carefully to check whether this fund does actually deliver the desired results.
According to what emerged from the debate held on the date it was set up, this fund aims to be an institutional reform for solidarity regarding the unforeseen and negative consequences of the globalisation process. Obviously, the free adjustment of the market will always be a better option than State or equivalent intervention. In any event, this fund exists in the context of the European Union and of the solutions that the majority of its Member States adopt for resolving social crises, so the challenge is to ensure firstly that the results of mobilising it are as expected and secondly that an intervention of this type does not send the wrong signals to the market, thereby unintentionally promoting solutions that eventually create even greater damage. Since I believe and hope that this will not be the case, I voted in favour of this report.
(DE) Mr President, I would like to thank my fellow Members for the result of the vote. This is based on the result of the report on the sustainable use of pesticides. We have voted out the top levels here. We have, however, focussed on training and information for users and salespeople alike. Only the expert and skilled handling of pesticides can ensure sustainability. The latest technology and the most up-to-date knowledge are being applied here, of course.
We support Integrated Pest Management. The Commission is calling for Integrated Pest Management to be made compulsory for agriculture as a whole by 2014. We need general standards for this. We cannot squeeze Integrated Pest Management into fixed criteria, certainly not throughout Europe.
Integrated Pest Management must always be developed flexibly. It requires the incitements of good technical practice and it needs drive - and that drive needs to be maintained. We must therefore discuss this once again here before second reading. We still have the opportunity, together with the Council and the Commission, to bring this to a good conclusion so that we in the European Union can continue to make pest management actually possible.
Mr President, I feel very disappointed that Parliament has not done more today on this pesticides package. On so many of the more radical and progressive issues, we could have gone very much further. But the one area that I want to focus on just now is the area of residents. They should be regarded as a specifically vulnerable group, an exposure group in their own right, and a small step has been taken today in order to do that, in the vote that we have just had in this Parliament.
People who live near schools where nearby fields are sprayed and people who work or live near sprayed fields have an enormously high exposure to pesticides. They are exposed, on a long-term basis, to mixtures or cocktails of pesticides that are sprayed in their locality throughout the year and, in many cases, for decades.
Until now there has not been any protection for residents as a specific exposure group. This is a major and serious public health issue, as farmers clearly cannot control pesticides once they are airborne, and studies have shown pesticides can travel in the air for miles. I wish we had gone further in terms of our ban on all aerial spraying.
There have been many reports over the decades of acute and chronic ill-health in rural areas. Our Parliament could have done much more in this vote today to protect people from cancers, from leukaemia, from non-Hodgkin's lymphoma and a whole range of other diseases, and I am very disappointed indeed that we did not take up that option, which had been put forward in the Committee on the Environment. So many of those more positive measures have, sadly, been overturned by the other groups.
But I hope that people will look at the Parliament today and put pressure on their representatives so that, when we come back to a second reading, we can try and do better by the health of people. They expect us to do better. We should have done better, and I am very sorry the other groups did not support us today.
(HU) As a Member representing the Hungarian Democratic Forum (Magyar Demokrata Fórum - MDF), I will be using my vote to support both of these draft legislative texts providing for stricter regulations and greater control concerning the use of plant protection products. I believe that these provisions represent a milestone on the road towards safer and healthier food production.
Substances that pose a risk to health must be withdrawn, and the overall amount of pesticides we use must be reduced. In Hungary, for example, the amount of chemicals used is 15 times less than in the Netherlands, say, and yet while they existed the European Union's intervention stores were bursting at the seams with Hungarian maize. We therefore can and must move forward in the direction of producing fruit, vegetables and other foods using sustainable levels of plant protection. Where Member States wish to apply tougher provisions, they should continue to have the possibility of doing so. Thank you.
(CS) Commissioner, I, too, resent the fact that human health is exposed to risk, for example during aerial spraying, and that pesticide use is constantly increasing due to a growing resistance against plant protection.
There is no doubt that we need to modernise the rules on safe pesticide use in Europe. I regret however, that here in Parliament, through the Greens and left-wing Members, preference was given to populist proposals such as a ban on pesticide use either in full or at a local level. I consider that to be irresponsible. We are talking here about plant medicines and banning them would be equivalent to banning the use of drugs in human medicine. Both are of course poisonous if used improperly: hence we must devote our efforts to promoting standards and disseminating information, rather than adopting scientifically unfounded, indiscriminate and overly bureaucratic measures.
Ladies and gentlemen, by virtue of common sense I did not support the majority of your proposals in the package. As such I do not believe that the Klaß report as approved is very successful.
(PL) Mr President, I would like to say that I voted in favour of Mrs Klaß's report, and one reason why I did so was because this report makes reference to tightening up the proposals put forward by the European Commission. There is specific mention of national action plans in the context of a reduction in the frequency of application of pesticides by 25% over 5 years and by half - by 50% - over 10 years. It is very important for the European Parliament to be tougher on this matter and have a greener approach than the European Commission.
I would also like to emphasise strongly that my decision was influenced by the fact that in the report that was put to the vote there is a statement to the effect that all Member States will set up buffer zones to stop pesticides entering reservoirs and drinking water.
in writing. - (FR) As draftsman of the opinion on water quality, I saw that pesticides were implicated in the degradation of the environment, and particularly of surface and coastal waters, because they persist over time, can be transported over long distances, and constitute a diffuse form of pollution, which is difficult to locate resulting from runoffs, direct losses in the soil and the air, the washing of plants by the rain and so on. More generally, the current use of pesticides in our agriculture can have damaging consequences for our health. The Commission's legislative proposals on the use of pesticides, and procedures for authorisation and placing on the market were therefore very keenly awaited.
However, I find the targets inadequate and that is why, in Parliament's plenary, I unsuccessfully supported the position adopted by the Committee on the Environment asking for an EU target of a 25% reduction in the frequency of application of pesticides within 5 years and a 50% reduction within 10 years, and buffer zones of 10 metres between fields and water courses. I am particularly sorry that this is a first reading and that the text is likely to be watered down even more.
in writing. - (PT) I voted in favour of the report by Mrs Klaß on the proposal for a directive of the European Parliament and of the Council establishing a framework for Community action to achieve a sustainable use of pesticides because it pursues the objective of reducing the use of plant protection products and contributes to high safety standards for humans, animals and the environment.
However, I consider it essential for the possibility of aerial spraying to be maintained in situations where there is no viable alternative or where terrestrial application involves a greater hazard, although in Natura 2000 areas, in addition to the possibility of pesticides being banned, it should also be possible to restrict their use or minimise the risks involved, which presupposes a specific risk assessment.
When the 6th Environment Action Programme was adopted it was recognised that the impact of plant protection products on human health and the environment must be reduced, underlining the need to achieve a more sustainable use of pesticides and outlining a two-track approach with full implementation and appropriate revision of the relevant legal framework and developing a Thematic Strategy on the Sustainable Use of Pesticides.
Now, the rapporteur considers the title of the Commission proposal to be misleading. The aim of the proposal is to regulate a particular class of pesticides, namely pesticides in the form of plant protection products. Accordingly, the term 'pesticides' should be replaced by 'plant protection products' throughout the text of the Directive.
The Directive aims to reduce the risks associated with the use of plant protection products and on the environment and human health. However, measures designed with this in mind must be proportionate and it must not be forgotten that it should primarily be a matter for the Member States to help reduce the risks involved in the use of plant protection products by means of national action plans. This is the only way in which the differing conditions and situations at local level can be taken into account.
in writing. - (FR) I systematically voted against the whole plant protection package to signal my opposition to a dossier that was not yet ready for the plenary session. Confronting 700 MEPs with 300 - 400 amendments, to be voted on in 3 or 4 instalments, is simply unworthy of a legislator. We might just as well organise a lottery. That the legislator wants to combat pesticide abuse seems laudable. However, organising a system that is so bureaucratic as to be inefficient stems from poor legislation. Anyway, if we want to feed a constantly increasing population the Earth cannot do without plant protection products.
Today, the European Parliament refused to accede to calls by environmental fundamentalists for unworkable rules on the sustainable use of pesticides. The main bone of contention was the proposal by the Committee on the Environment, Public Health and Food Safety to ban the use of pesticides within 10 metres of water bodies. This would have disastrous consequences for administrators of public spaces and recreational areas such as golf courses in countries such as the Netherlands where much of their surface is covered by water.
The outcome of the vote is a compromise between environmental protection and workable rules for authorities and entrepreneurs. We have a collective responsibility for precluding risks, and it is indeed true that in the use of pesticides, 'the fewer the better', but the rules must be realistic and workable. If alternatives are available, they must be used, but it is wishful thinking to ban all uses of pesticides by law and think that this will be without consequences for our economy and society.
in writing. - I voted for this report as amended, which developed a reasonable compromise between preserving public safety by restricting the use of pesticides, and protecting the ability of land based industries to enhance crop production. The precautionary principle at the heart of the approach is one I strongly support.
This lunchtime, the European Parliament has overall delivered a message that responds to the concerns of citizens in favour of agriculture being less dependent on pesticides, sustainable and taking account of the health of farmers and other users.
One step forward is the health protection section, which was totally absent from the 1991 regulation and is now clearly affirmed through recognition of the substitution principle (as for REACH, aimed at encouraging the use of less or non-chemical alternatives), the priority given to the protection of the most vulnerable populations and the prohibition in principle on aerial spraying.
It was essential to plug a legal loophole regarding the phase of use by professionals and private individuals. This will be achieved with the framework directive, which takes account of new habits and fashions in gardening: pesticides have even got into our homes and gardens!
One major regret, though, is the rejection in the Klaß report of the new approach by the Commission - known as Integrated Pest Management - which consists of allowing the use of all available agricultural techniques while giving priority to environmentally-friendly ones. I am sticking to my guns: integrated production is common sense applied to the agriculture of the 21st century.
in writing. - (DE) The proposed Directive establishing a framework for Community action to achieve a sustainable use of pesticides is important, since alarming quantities of certain pesticides are still being found despite the existing framework regulations on soil, air and water. Evidence beyond the existing regulations also gives cause for concern in arable crops and requires a political initiative. National action plans with concrete objectives for reducing the risks and dependencies associated with pesticides are crucial here. It is extremely regrettable that in plenary we have not followed up the amendment with the objective of reducing alarming toxic and highly toxic substances by 50% by 2013 and reducing the use of pesticides by 20% in the next 10 years. This would have been an important political signal even in the given situation.
The key to the sustainable use of plant protection products is rational risk limitation. We should achieve this aim by putting into effect the principles of the Directive on the sustainable use of pesticides.
Each country will be obliged to draw up its own plan following the guidelines defined in the Directive. Each country should do so taking due account of local determinants and respecting any differences.
The principal difference between us is the level of agricultural development. The countries that are among the new EU Member States often have enormous deficits to make up, especially as regards the quality and health of the foodstuffs produced. A reduction in the use of pesticides in these countries compared with their current level of use will backfire on us consumers.
We also differ in our landscapes. In Poland, vast stretches of woodland may only be protected against pests by treatment applied from the air. It is our duty to the natural environment to protect the forests, while Parliament's task is to define the principles for the safe use of products that protect the natural environment.
The Directive has much to say about the education of farmers being the most important way of implementing the sustainable use of pesticides. It is parliament's task to Support education and create the conditions whereby it will reach every farmer.
The Directive's guidelines should encourage both the Member States and farmers, rather than put them off.
in writing. - (DE) I am voting against the report because there is no longer a clear line between the various amendments, which I consider important. Pest management serves people and plant health and is not a warning sign for policy that has no scientific basis.
(DE) Mr President, I believe we should be striving towards public health and consumer protection and I should like to offer my full support for these positions too. There is simply no sense in us introducing impractical solutions and creating situations in which food production is no longer possible with approved funds. For this reason I am convinced that the Breyer report cannot endure in this form and that we should amend it in this regard. I have voted against it and am of the opinion and am glad that a much more sensible and practical solution has been found in the Klaß report and therefore in the action plans, for which I was the rapporteur in the Committee on Agriculture and Rural Development. For this reason I hope that we are also able to improve the Breyer report considerably at second reading, because we must improve it.
(SV) A mixed message is being sent today. I think the most bizarre part today was Mr Heaton-Harris's attack, which claimed that voluntary groups are trying to influence Parliament. The big thing that has happened is that Parliament's position has been weakened as a result of extensive lobbying by lobbyists in the pay of industry, which puts its interest in selling more pesticides ahead of protecting public health and consumers. Fortunately they have not been entirely successful. We still have the pesticide passport, which gives consumers a reasonable opportunity to see what they are swallowing by asking their dealers. This protection is important and we must fight for it when we negotiate with the Council. However, Parliament did not protect residents as the Environment Committee wanted. They have worse protection and receive worse information than the committee wanted. This must be rectified in other readings. In my view we cannot continue authorising the most dangerous chemicals at the present level. Parliament has now avoided general reduction targets for all pesticides, which is unfortunate.
However, I would like to say that we in the Green Group have now got through a report which can essentially be used for good negotiations with the Council, but there the name becomes a little silly. Just like calling the constitution a reform treaty, it is remarkable that Parliament is dubbing pesticides plant protection products. If all plant protection products were concerned, we could just as easily include fences in the legislation because they offer protection against roe deer. This shows how absurd plant protection products is as a name.
in writing. - (PT) I voted in favour of the report by Mrs Breyer on the proposal for a regulation of the European Parliament and of the Council concerning the placing of plant protection products on the market as it will help to ensure high safety standards for humans, animals and the environment by establishing strict but simplified procedures, and by rationalising resources.
The adopted report abides by the principle of subsidiarity, so that Member States can take account of specific national conditions, especially plant health and climate conditions, and appropriate risk-reduction measures can be adopted.
in writing. - (PT) This proposal should be in line with the reasons behind the 6th Environment Action Programme with the aim of applying current knowledge of prospective and retrospective strategies for assessing the risks and dangers to humans and the environment and to create coherency with other policies.
Thus, also in line with the Thematic Strategy for the Sustainable Use of Pesticides, the Regulation must guarantee a high level of protection for human health and the environment, giving precedence to the precautionary principle, but the measures must be proportionate and take account of the principle of subsidiarity.
Links to other policies should be brought out more clearly. For instance, the regulation should not run counter to the aims and quality standards of the Water Framework Directive (2000/60/EC) and its daughter directives. This must be ensured by regular checks.
Each Member State should retain the option of going beyond the Community standard in its fundamental standard of protection or of making decisions in product licensing in order to implement established objectives of national pesticide action plans, health programmes or environmental protection measures, based on specific national conditions.
in writing. - I voted for this report and am pleased that it combines the sustainable use of pesticides with effective health and environmental protection.
in writing. - (IT) Mr President, ladies and gentlemen, despite voting in favour of the Breyer report as a whole, I considered it expedient to support a few amendments designed to modify the original draft. It is essential that we break up the monopoly of large multinationals in the field of data sharing and access, and open up the sector to increased and fairer competition. On the other hand, this sector is affected by geographical and environmental differences, which must be given due consideration.
What we need is greater flexibility in terms of mutual recognition and comparative evaluation of substances. Currently in fact, small and medium-sized enterprises, which mainly produce co-formulants, are denied room for manoeuvre precisely because of the excessive power of the major industrial groups - and not just in data management and exchange either. European legislation must absolutely take into account and support their requests to prevent their slow but inexorable disappearance from the market.
in writing. - (FR) Historically used to protect plants against various parasites, pesticides have transformed agriculture considerably. Nevertheless, today we are seeing that the massive use of these pesticides in agricultural and non-agricultural environments has a damaging effect on the environment (pollution of water, air, soil, etc.) and also on health (development of some cancers, fertility problems).
In view of this, the EU has decided to modify its legislation with a view to encouraging a reduction in the use of pesticides. Within the framework particularly of the Breyer report concerning the placing of plant protection products on the market and the sustainable use of pesticides, I voted in favour of setting up strict criteria for all toxic substances (neurotoxic, bioaccumulative, carcinogenic, etc.) Similarly, out of consistency with France's National Pesticide Plan and REACH, I also supported a 50% reduction by 2013 in the use of extremely worrying pesticides and the replacement of the most dangerous substances with safer substitutes (including non-chemical products). Finally, in conformity with the spirit of the national debate in France on the environment, I voted in favour of a tax on pesticides to encourage our farmers to reduce their use of treatment products.
in writing. - (DE) Yesterday I was not able to make use of my speaking time. The vote in the Committee on Climate Change on the Hassi report, which forms the basis for the European Parliament's position for the UN Climate Change Conference, was taking place at the same time. The European Union's new policy on the use of pesticides is an important step towards better health and environmental protection. Of particular importance in the result of today's vote is Parliament's clear position against the three-zone model proposed by the Commission. The proposed system is misleading and would grossly contradict the aim of the sustainable use of pesticides.
in writing. - (DE) I am voting against the report because it has not been drawn up according to strictly scientific criteria and because I regard the zone model - in whatever version - as meaningless. Only single authorisation makes sense in a common economic area. I am hoping for a considerable improvement at second reading.
in writing. - There is no doubt that, despite current legislation to reduce pesticides, excessive amounts of pesticides exist in our air, water and food supply, affecting our health and the environment.
Today however, while my colleagues and I voted clearly for a reduction in pesticides in our day-to-day lives, it is important that we acknowledge the practical reality of the needs of farmers and fruitgrowers, particularly in this climate of rising food prices. We cannot legislate in the abstract! I have voted for a practical and balanced approach and voted against extreme amendments that would reduce our food supply, making farming ridiculously burdensome and impractical. Let us not forget that farmers are environmentalists by nature! Instead of a pesticide ban, the Member States will look at training and information campaigns and Best Practice and Integrated Pest Management which will benefit us as citizens, consumers and farmers.
I have voted in favour of realistic targets for Member States while acknowledging the diverse nature of 27 Member States. With regard to use, risk has to be the central factor, taking hazard and exposure into consideration.
in writing. - (FR) As regards the reports on the placing of plant protection products on the market and the sustainable use of pesticides, I followed the very responsible line of my political group.
Products classified CMR1, which are scientifically proven to harm human and animal health, should no longer be authorised.
The obligation to inform all neighbours before spraying would only cause mass hysteria, leaving aside the fact that it would bring with it an enormous amount of counterproductive bureaucracy, which becomes obsolete anyway with the removal of CMR1 products from the market.
I am of the opinion that the principle of subsidiarity should be used regarding buffer zones not to be treated, to prevent additional constraints being applied to agricultural production.
I am against the creation of a special tax on authorised products because this will lead to a completely unnecessary increase in the cost of agricultural production.
I am of course against the ban on spreading plant protection products by helicopter. It is unacceptable to ban this method which is the only viable method in certain regions where, for instance, vines are grown on hillsides.
I am delighted that my amendments relating to the unacceptable effects of plant protection products that could, among other things, have a negative impact on the behaviour of certain species such as bees and that could even lead to the extinction of these species, have been taken into consideration.
in writing. - (FR) I voted in favour of the Klaß and Breyer reports on the use of pesticides because they signal progress towards better consideration of the impact on the environment and health of the use of plant protection products. In particular I welcome the adoption of the socialist proposal to prohibit the use of pesticides in residential or sensitive areas. I am also delighted by the adoption of our proposals on the systematic promotion of non-chemical techniques. However, I am sorry that the European right has opposed the introduction of targets for reducing the use of these products. There are many examples demonstrating that reduction is possible, and a gradual reduction strategy could have been introduced without endangering the industry and jobs. Once again, the right has given preference to profits... However, small steps count, and these reports are a step in the right direction towards the sustainable agriculture of tomorrow and a healthier environment for our children.